DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on December 2, 2020. As directed by the amendment: claims 1-11 have been amended, claims 12-22 have been cancelled, and new claims 23-34 have been added. Claims 1-11 and 23-34 are currently pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “port” in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
The drawings are objected to because Figures 1-3 contain reference numeral “10” that does not appear to be clearly defining anything. As currently presented, one cannot be sure which parts illustrated in the figures are part of the system 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 


Claim Objections
Claim 25 is objected to because of the following informalities:  “the or more” in line 1 should be corrected to “the one or more”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7 and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sadri (USPN 5,338,662).
Regarding claim 1, Sadri discloses a perfusion system (Fig. 2) configured for maintaining an ex-vivo heart (col. 4, lines 51-52 – organs which may be perfused by the present invention include hearts) in a functioning state under physiological or near physiological conditions (col. 3, line 63 – col. 4, line 2), the perfusion system comprising:
a first chamber (see Fig. 2 below) containing a first solution (col. 12, line 25); 
a second chamber (see Fig. 2 below) containing a second solution (col. 12, line 25); 

a first fluid line (tubing 2) in fluid communication with the first chamber and the second chamber (Fig. 2), wherein the first fluid line is configured to carry the first solution and the second solution to the mixing chamber (col. 12, lines 25-26 – reservoirs 1 may contain different solutions. The solutions flow through tubing 2 into electronic valve 3. The electronic valve 3 mixes the solutions); and
a perfusion circuit comprising:
a second fluid line (second fluid conduit 13) in fluid communication with the mixing chamber (col. 12, lines 32-33 -– Following mixing of the perfusate in the electronic valve 3, the perfusate flows into a common tubing 4; col. 12, lines 38-39 – the perfusate continues through the common tubing 4 and into a heat exchanger; col. 12, lines 44-47 – perfusate goes through an upstream pump 12 which propels the perfusate away from the heat exchanger. The perfusate is pumped into the second fluid conduit 13), wherein the second fluid line is configured to carry a mixed solution from the mixing chamber to the ex-vivo heart (col. 12, lines 51-52 – The perfusate then flows into the organ 15; it is noted that the mixed solution has not been positively recited); and
a third fluid line (third fluid conduit 16) in fluid communication with the ex-vivo heart (Fig. 2; col. 12, lines 52-54 – After circulating through the organ 15, the perfusate flows into the third fluid conduit 16), wherein the third fluid line is configured to carry the mixed solution away from the ex-vivo heart to the 
wherein the mixing chamber (3) is configured to combine the first solution and the second solution into the mixed solution that is circulated through the perfusion circuit (col. 12, lines 58-60 – electronic valve 3 can mix the returning perfusate with solutions from the reservoirs 1 to recycle the perfusate).

    PNG
    media_image1.png
    812
    504
    media_image1.png
    Greyscale

 it is noted that a priming solution has not been positively recited).

    PNG
    media_image2.png
    430
    504
    media_image2.png
    Greyscale

Regarding claim 3, Sadri discloses further comprising a port (Fig. 2 below), wherein the port is configured to contain a priming solution (col. 12, line 25 – reservoirs 1 may contain different solutions, so it is capable of containing a priming solution).

    PNG
    media_image3.png
    391
    497
    media_image3.png
    Greyscale
	
Regarding claim 4, Sadri discloses wherein the mixing chamber (3) is further configured to combine the first solution and second solution with a perfusion fluid into the mixed solution that is circulated through the perfusion circuit (col. 5, lines 13-15 – about 4 reservoirs are employed, although this is not critical and may vary; col. 12, line 25 – reservoirs 1 may contain different solutions; col. 12, lines 58-60 – electronic valve 3 can mix the returning perfusate with solutions from the reservoirs 1 to recycle the perfusate; the system can accommodate many reservoirs that may each have different solutions, therefore, the electronic valve 3 is capable of mixing a variety of solutions).
Regarding claim 5, Sadri discloses wherein the perfusion fluid comprises blood (col. 5, lines 11-12 – The source of a perfusate is not critical and may vary. Typically the source will include at least one reservoir capable of holding fluids; col. 5, lines 17-21 – the perfusates may be…anticoagulated whole blood; it is noted that the perfusion fluid has not been positively recited).
 wherein the mixing chamber (3) is capable of combining solutions that include a perfusion fluid comprising synthetic blood (the perfusion fluid has not been positively recited).
Regarding claim 7, Sadri discloses wherein the mixing chamber (3) is configured to combine at least one of the first solution, the second solution, or the priming solution with a blood product (col. 12, lines 25-29 – Multiple reservoirs 1 may contain different solutions…[that] flow through tubing 2 into an electronic valve 3…[which] mixes the solutions…to produce a perfusate; the electronic valve 3 receives different solutions from multiple reservoirs and mixes them, therefore, the electronic valve is capable of combining a variety of solutions together including a blood product).
Regarding claim 23, Sadri discloses wherein the priming solution comprises mannitol, sodium chloride, potassium chloride, magnesium sulfate heptahydrate, and sodium glycerophosphate (col. 5, lines 11-12 – The source of a perfusate is not critical and may vary. Typically the source will include at least one reservoir capable of holding fluids; col. 5, lines 17-21 – the perfusates may be…anticoagulated whole blood; the priming solution has not been positively recited).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8-10 and 24-26, 28-30 and 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadri in view of Hassanein (WO 99/15011, cited as BY1** in IDS filed 9/13/2018).
Regarding claims 8, 25 and 26, Sadri discloses the system of claim 2, but fails to disclose wherein one of at least the first solution, the second solution, or the priming solution comprises one or more cardio stimulants selected from a group consisting of catecholamines, peptides, polypeptides, pi/p2-adrenoreceptor blocking agents, buplinarol, pindolol, alprenolol, cardiac glycosides, digitalis, palustrin, and ferulic acid.

Given the teachings of Hassanein, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first solution, the second solution or the priming solution of Sadri to include a catecholamine like epinephrine, since doing so would effectively maintain a normal heart rate and contractility in the donor heart (pg. 22, lines 9-10). 
Regarding claim 9, Sadri discloses the system of claim 2, but fails to disclose wherein one of at least the first solution, the second solution, or the priming solution comprises adenosine.
However, Hassanein teaches an organ perfusion system, methods and chemical compositions for extending the preservation period of an organ that has been harvested (pg. 1, lines 9-11) and includes one of at least the first solution (IV bag 82, 84 or 86; pg. 14, lines 29-31 – three IV bags 82, 84, 86…provide various chemical compositions for 
Given the teachings of Hassanein, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first solution, the second solution or the priming solution of Sadri to include adenosine, since doing so would effectively help preserve a harvested organ in a functioning state at a normothermic temperature (pg. 6, line 23 – pg. 7, line 4). 
Regarding claim 10, Sadri discloses the system of claim 2, but fails to disclose wherein one of at least the first solution, the second solution, or the priming solution comprises a magnesium ion source.
However, Hassanein teaches an organ perfusion system, methods and chemical compositions for extending the preservation period of an organ that has been harvested (pg. 1, lines 9-11) and includes one of at least the first solution (IV bag 82, 84 or 86; pg. 14, lines 29-31 – three IV bags 82, 84, 86…provide various chemical compositions for the preserved organ), the second solution (IV bag 82, 84 or 86), or the priming solution (IV bag 82, 84 or 86) comprises a magnesium ion source (pg. 7, line 1).
Given the teachings of Hassanein, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first solution, the second solution or the priming solution of Sadri to include magnesium ion, since doing so would effectively help preserve a harvested organ in a functioning state at a normothermic temperature (pg. 6, line 23 – pg. 7, line 4). 

However, Hassanein teaches an organ perfusion system, methods and chemical compositions for extending the preservation period of an organ that has been harvested (pg. 1, lines 9-11) and includes one of at least the first solution (IV bag 82, 84 or 86; pg. 14, lines 29-31 – three IV bags 82, 84, 86…provide various chemical compositions for the preserved organ), the second solution (IV bag 82, 84 or 86), or the priming solution (IV bag 82, 84 or 86) comprises insulin (pg. 21, lines 4-6 – preferably, 35 units of regular insulin are also added to the primary solution).
Given the teachings of Hassanein, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first solution, the second solution or the priming solution of Sadri to include insulin, since doing so would effectively help preserve a harvested organ in a functioning state at a normothermic temperature (pg. 6, line 23 – pg. 7, line 4). 
Regarding claim 28 and 29, Sadri discloses the system of claim 1, but fails to disclose wherein the second solution comprises one or more carbohydrates selected from the group consisting of monosaccharides, disaccharides, oligosaccharides, and polysaccharides.
However, Hassanein teaches an organ perfusion system, methods and chemical compositions for extending the preservation period of an organ that has been harvested (pg. 1, lines 9-11) and includes at least a first solution (IV bag 82, 84 or 86; pg. 14, lines 29-31 – three IV bags 82, 84, 86…provide various chemical compositions for the 
Given the teachings of Hassanein, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second solution of Sadri to include one or more carbohydrates that include dextrose, since doing so would effectively provide the preserved organ with the necessary component for cellular energy and ATP production (pg. 20, lines 28-29). 
Regarding claim 30, Sadri discloses the system of claim 1, but fails to disclose wherein the first solution comprises an immunosuppressant.
However However, Hassanein teaches an organ perfusion system, methods and chemical compositions for extending the preservation period of an organ that has been harvested (pg. 1, lines 9-11) and includes at least a first solution (IV bag 82, 84 or 86; pg. 14, lines 29-31 – three IV bags 82, 84, 86…provide various chemical compositions for the preserved organ) that comprises an immunosuppressant (pg. 20, lines 20-22 – methylprednisolone sodium succinate).
Given the teachings of Hassanein, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first solution of Sadri to include an immunosuppressant, since doing so would effectively prevent the donor organ from being rejected by the organ recipient. 

However However, Hassanein teaches an organ perfusion system, methods and chemical compositions for extending the preservation period of an organ that has been harvested (pg. 1, lines 9-11) and includes at least a first solution (IV bag 82, 84 or 86; pg. 14, lines 29-31 – three IV bags 82, 84, 86…provide various chemical compositions for the preserved organ) that includes calcium (pg. 6, lines 23-31).
Given the teachings of Hassanein, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first solution of Sadri to include calcium, since doing so would effectively help preserve a harvested organ in a functioning state at a normothermic temperature (pg. 6, line 23 – pg. 7, line 4). 
Regarding claim 34, Sadri discloses the system of claim 2, but fails to disclose wherein one of at least the first solution, the second solution, or the priming solution comprises a therapeutic agent.
However, Hassanein teaches an organ perfusion system, methods and chemical compositions for extending the preservation period of an organ that has been harvested (pg. 1, lines 9-11) and includes one of at least the first solution (IV bag 82, 84 or 86; pg. 14, lines 29-31 – three IV bags 82, 84, 86…provide various chemical compositions for the preserved organ), the second solution (IV bag 82, 84 or 86), or the priming solution (IV bag 82, 84 or 86) comprises a therapeutic agent (pg. 62, lines 1-6 – cytotoxic therapeutic agents).
. 


Claims 11 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadri in view of Brasile (USPN 6,582,953).
Regarding claim 11, Sadri discloses the system of claim 2, but fails to disclose wherein one of at least the first solution, the second solution, or the priming solution comprises one or more phosphates.
However, Brasile teaches a system for sustaining organs for transplantation under near-physiologic conditions (col. 1, lines 14-17) that uses a solution for perfusion of the organ, wherein the solution comprises one or more phosphates (col. 6, lines 13-16).
Given the teachings of Brasile, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify one of at least the first solution, the second solution, or the priming solution to include one or more phosphates, since doing so would effectively support ongoing oxidative metabolism of the organ (col. 7, lines 13-16).
Regarding claim 31, Sadri discloses the system of claim 1 and that vitamins (pg. 50, line 8), along with a variety of other constituents, can be added to the fluid media or 
However, Brasile teaches a system for sustaining organs for transplantation under near-physiologic conditions (col. 1, lines 14-17) that uses a solution for perfusion of the organ, wherein the solution comprises a multi-vitamin composition (col. 8, lines 15-19 – perfusate solutions are known in the art as comprising a base solution…to which is added a variety of defined supplements; col. 8, lines 41-43 – To the basal medium are added a number of supplements including…vitamins).
Given the teachings of Brasile, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first solution of Sadri to include a multi-vitamin composition, since doing so would effectively support oxidative metabolism by the organ (col. 8, lines 44-46).
 

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadri in view of Augello, et al. (US 2004/0115689, cited as AF1 in IDS filed 9/13/2018), hereinafter Augello.
Regarding claim 27, Sadri discloses the system of claim 1, but fails to disclose wherein the first solution comprises a plurality of amino acids selected from the group consisting of alanine, arginine, aspartic acid, glutamic acid, histidine, isoleucine, leucine, methionine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine, valine, and lysine that do not include asparagine, glutamine, and cysteine.
the amino acids selected for use excludes asparagine, glutamine and cysteine].
Given the teachings of Augello, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first solution of Sadri to include a plurality of amino acids consisting of glycine, alanine, valine, leucine, iso-leucine and mixtures thereof, since doing so would effectively stabilize and preserve the biological agents in the solution [0011-0012].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662.  The examiner can normally be reached on Monday, Tuesday and Wednesday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WL/Examiner, Art Unit 3783           
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783